Citation Nr: 0942321	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  This included active duty in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The Veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in September 2005.  A transcript of 
the hearing has been associated with the claims file.  

In November 2007, the Board remanded the present matter to 
the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  

3. The weight of the competent medical evidence demonstrates 
that the Veteran does not have a currently diagnosed 
disability of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).)  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, which consist of: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Readjudication in a 
Supplemental Statement of the Case (SSOC), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (2005).

In the present case, the Veteran was notified in a December 
2003 letter of the information and evidence needed to 
substantiate and complete his appeal.  In a March 2006 
letter, the RO notified the Veteran that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  Although the notice 
requirements were not satisfied prior to the rating decision 
on appeal, the RO readjudicated the Veteran's claim in an 
August 2009 SSOC.  Accordingly, although the Veteran has not 
identified or shown that any potential errors are 
prejudicial, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR), service personnel record (SPR), and 
relevant post-service records have been obtained, and there 
is no indication of any missing records for which VA has not 
made adequate search efforts to date.  Additionally, the 
Veteran was afforded a VA examination in June 2009.  The VA 
examination is adequate because, as shown below, it was based 
upon consideration of the Veteran's pertinent medical 
history, his assertions and current complaints, and because 
it describes the disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  
The Board accordingly finds that remand for a new VA 
examination is not required at this point.  See 38 C.F.R. § 
3.159(c)(4).

In November 2007, the Board remanded the matter for further 
evidentiary development, to include submitting a request to 
the United States Joint Services Records Research Center 
(JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) to attempt to verify the Veteran's 
claimed stressors.  The remand specified that the request 
should be submitted after providing the Veteran an 
opportunity to submit a more detailed PSTD stressor 
statement.  The record shows that upon remand the RO obtained 
the Veteran's service personnel records.  The RO also sent a 
letter to the Veteran requesting that he provide specific 
details concerning his claimed stressor events, but he did 
not reply.  Accordingly, although the RO did submit a request 
to the JSRRC, the Board finds that the RO substantially 
complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. Principi, 13 Vet. 
App. 141, 146-47 (1999).  In any event, in light of the 
evidence showing that the Veteran is not currently diagnosed 
with PTSD, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Since all duties to notify and 
assist have been satisfied, the Board will proceed with 
consideration of the appeal.  


II.  Analysis

The Veteran is presently contending that service connection 
for PTSD is warranted.  

The Board notes that the RO, based on correspondence from the 
Veteran, separately developed a claim of service connection 
for depression.  In the June 2004 rating decision currently 
on appeal, the RO denied the claim on the basis that although 
there was a current diagnosis of cyclothymia/bipolar 
disorder, there was no evidence or medical opinion 
establishing that the disorder is etiologically related to 
the Veteran's service or a service-connected disability.  In 
his September 2004 Notice of Disagreement (NOD), the Veteran 
specifically indicated that he was only taking exception with 
the rating decision regarding PTSD, and he submitted a 
statement outlining his claimed stressors.  Accordingly, the 
Board finds that the Veteran's present claim encompasses only 
a claim of service connection for PTSD; no adjudication of a 
claim of service connection for a psychiatric disability 
other than PTSD is warranted.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a direct basis for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD, more specifically, "requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred."  38 C.F.R. § 3.304(f).  

The Veteran's service personnel record (SPR) shows that he 
served in the Republic of Vietnam from September 9, 1969 to 
August 19, 1970.  His military occupational specialty (MOS) 
was 71Q20 Information Specialist, and 12B40 Cbt Engr [combat 
engineer].  He was awarded the Vietnam Service Medal (VSM), 
Republic of Vietnam Campaign Medal (RVNCM) with Device 60, 
Army Commendation Medal (ARCOM), 2nd O/S Svc Bar, and the 
Good Conduct Medal (GCMDL) (1st Awd 19 August 70).

Although he has reported several potentially verifiable 
traumatic events related to his active service in Vietnam, 
the Board finds that service connection for PTSD is not 
warranted, because the weight of the competent and probative 
medical evidence preponderates against a diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
153 (1997).  

First, the medical evidence consists of Vet Center progress 
notes from February 1998 to June 2004.  With regard to PTSD, 
an August 1995 note indicates that it was recommended that 
the Veteran get help "with PTSD."  Similarly, a September 
1995 assessment indicates medical and PTSD "issues."  
Another September 1995 progress note indicates that the 
Veteran experienced "PTSD rage" based upon discussion of 
his fear of frustration while in Vietnam.  The assessment in 
April 1996 was sub-diagnostic PTSD, and sub-clinical PTSD in 
October 1996.  Further Vet Center treatment notes from July 
1997 to December 1997 indicate "PTSD Sx [symptoms]."  

The record also shows that the Veteran applied for SSA 
disability benefits in approximately February 1996.  In 
connection with his claim, several psychiatric review 
techniques were administered.  In June 1996, a psychiatrist 
completed a psychiatric review technique and endorsed a 
diagnosis of PTSD.  A follow-up psychiatric review technique 
completed in September 1996 provides a diagnosis of sub-
diagnostic PTSD.  The third psychiatric review technique 
completed in December 1999 provides a diagnosis of bipolar 
disorder.

The medical evidence also includes VA mental health 
outpatient treatment records from June 1997 to September 2001 
showing that the Veteran received treatment for symptoms of 
hypomanic episodes, PTSD symptoms, anxiety, and depression.  
For instance, a June 1997 progress note documents a diagnosis 
of cyclothymic disorder, and an October 1997 note shows a 
diagnosis of bipolar affective disorder.  A separate October 
1997 note indicates that the Veteran complained of nightmares 
and thoughts of Vietnam; he thought of applying to a PTSD 
program.

In December 1996, the Veteran underwent a VA mental health 
evaluation by his treating therapist.  The Veteran reported 
his history of Vet Center therapy for issues related to PTSD, 
but he explained that he enjoyed his time in Vietnam and saw 
very little conflict.  Rather, his difficulty with the war 
started after he came back (anti-war sentiment).  The 
diagnosis was major depressive disorder, recurrent, and PTSD.  

A different VA therapist evaluated the Veteran in December 
1997.  At that time, the Veteran reported some combat in 
Vietnam with no disabilities.  His current diagnosis 
consisted of anxiety ("terrors") and depression.  The 
diagnosis was bipolar II with hypomanic disorder.

Subsequent VA treatment records from December 1997 to January 
2003 show continued complaints of anxiety and depression with 
diagnoses of bipolar disorder and cyclothymia disorder.  
Then, in March 2003, the Veteran underwent a VA psychiatric 
consultation during which he endorsed PTSD symptoms.  It was 
noted that he had service in Vietnam, but no history of 
trauma.  A September 2003 VA progress note also documents the 
Veteran's report of being a bunker commander in Vietnam, 
taking combat pictures, and writing stories.  The diagnosis 
was depression and "PTSD RO" [rule out].  The Veteran also 
underwent a psychology assessment in September 2003, in 
relation to his application for in-patient treatment; the 
diagnosis was rule out PTSD.  Subsequent treatment records 
from November 2003 to January 2004 note diagnoses of bipolar 
disorder and depressive disorder.  

In July 2004, the Veteran was admitted for a 2-day 
psychiatric evaluation to determine if he was eligible for 
admission to an in-patient treatment program.  During an 
initial assessment by a VA psychiatrist, the Veteran 
complained of exacerbation of PTSD symptomatology.  It was 
noted that hospitalization coincided with an important and 
traumatic combat anniversary.  His PTSD symptoms included 
nightmares, intrusive thoughts, anxiety, avoidance, emotional 
restriction/numbing, decreased memory/concentration, 
hypervigilance, and increase startle response.  The VA 
psychiatrist diagnosed PTSD and dysthymic disorder secondary 
to PTSD.  

On follow-up during his 2-day admission, the Veteran 
underwent a more extensive PTSD evaluation.  A VA 
psychologist administered a Minnesota Multiphasic Personality 
Inventory 2 test (MMPI-2), Mississippi Scale for Combat-
related PTSD test, and PSOC test [acronym not indicated].  
Based on the results of these tests, the psychologist 
determined that the configuration of clinical scales did not 
support a diagnosis of PTSD.  Rather, "[p]sychometric 
findings [were] clearly negative for support of a diagnosis 
of PTSD."  Shortly thereafter in July 2004, the same VA 
psychologist reviewed the results of the 2-day psychiatric 
evaluation, and determined that the level of the Veteran's 
clamed stressors did not meet the local standard for 
admission into in-patient PTSD treatment.  Rather, the 
psychologist pointed out, the Veteran's stressors were by 
self-report only and were inconsistent with his MOS, plus the 
Veteran appeared to over-elaborate his combat involvement.  
The VA psychiatrist who initially diagnosed PTSD and 
dysthymic disorder on admission noted in an addendum that he 
concurred with the VA psychologist's assessment.  

In a discharge summary, the Veteran's treating VA therapist 
summarized that the Veteran was diagnosed with PTSD and 
dysthymic disorder secondary to PTSD.  

The medical evidence also includes an October 2004 VA 
outpatient mental health clinic progress note indicating that 
the Veteran endorsed combat with flashbacks but no 
nightmares.  A diagnosis was not provided.  

In June 17, 2009, the Veteran underwent a VA psychiatry 
examination.  The examiner reviewed the Veteran's claims file 
and electronic records.  He also performed a clinical 
interview.  With regard to the Veteran's active service 
history, the VA examiner noted the Veteran's report of being 
afraid upon learning that he was going to Vietnam after basic 
training.  In Vietnam, the Veteran was an information 
specialist, which involved taking and organizing photographs.  
He was at Bien Hoa and Cam Rahn Bay.  According to the 
Veteran, he shot at least 30 enemy soldiers, was a bunker 
commander when his part of the line was overrun, and 
experienced frequent rocket and mortar attacks.  After 
leaving Vietnam, he was distressed when he learned that some 
of the men with whom he had fought were killed.  

With regard to the Veteran's medical history, the VA examiner 
noted the Veteran's somatic diagnoses, and then indicated 
that he reviewed his psychiatric treatment history "in 
depth."  Accordingly, he noted that the first indication of 
mental health treatment was in 1996, for symptoms of 
depression and anxiety.  The Veteran underwent intensive 
outpatient treatment in early 1997, and was diagnosed with 
bipolar disorder and dependent personality disorder in 
February 1997.  He showed no depression in April 1997, but 
subsequently underwent periods of manic episodes, depression, 
and stability.  Although the Veteran expressed interested in 
attending a resident PTSD program in November 1997, there was 
no mention of PTSD treatment or symptoms.  After a period of 
being stable on medication, the Veteran was admitted back 
into intensive outpatient treatment in November 2002, due to 
statements of suicidal ideation.  He was diagnosed with 
cyclothymia and rule out a thought disorder; he was also 
diagnosed with narcissistic personality disorder.  

In June 2004, he was residing at a Veterans' home.  In 
October 2004, he was noted to have Vietnam combat with 
flashbacks and no nightmares, though the diagnostic 
impression was depression.  Thereafter, he attended group 
therapy for depressive symptoms and a history of bipolar 
disorder.  From November 2008 to February 2009, he appeared 
to have an episode of depression followed by hypomania.  The 
most recent treatment records showed a diagnosis of mood 
disorder NOS, likely bipolar II with depression and 
delusions.  He had further diagnoses of depression and 
bipolar disorder in 2003 and 2004.  Vet Center records also 
document "PTSD symptoms" and "Posttraumatic Stress 
disorder rage."  Otherwise, the VA examiner noted, the 
record contains no PTSD symptoms.

With regard to his current complaints, the Veteran reported 
being depressed, but he was unsure.  He also reported feeling 
sad due to his medical history and current physical 
limitations.  The Veteran also endorsed thoughts about death 
without intent or plan.  The examiner noted that the medical 
record provided evidence of a hypomanic episode approximately 
4 months prior to the examination.  



With regard to in-service stressors, the Veteran reported, 
according to the VA examiner, a number of events that would 
qualify as potentially traumatic.  These included shooting at 
and killing enemy soldiers, being mortared, seeing dead 
bodies, and having his base come under attack.  Yet, the 
Veteran described his guard duty as "fun."  He would yell 
at enemy soldiers, and he generally did not feel afraid.  He 
was more concerned about his wife at home.  He viewed his 
time in Vietnam as a "walk in the park" and "big 
adventure," which he liked, because he felt "alive."  He 
was never bothered by memories or nightmares of Vietnam.  He 
also denied avoiding thoughts or reminders of Vietnam; in 
fact, he reported having beautiful pictures of Vietnam.  He 
also denied emotional numbness, but indicated that he had 
some "blank spots" in his memory.  He had a sense of a 
foreshortened future, which he attributed to his current 
physical health.  He further denied feeling angry, on guard, 
watchful, and startling easily.  He indicated that he had 
some problems after returning from Vietnam, such as always 
keeping a gun under his pillow and being told by his wife 
that he had changed, but he felt that this had not lasted.  

The VA examiner also performed a mental status examination, 
and diagnosed bipolar disorder, NOS.  The VA examiner then 
explained that although the Veteran was exposed to situations 
in Vietnam that were potentially traumatic, the Veteran did 
not respond to them with intense fear, helplessness, or 
horror.  Therefore, the criterion A of a DSM-IV (Diagnostic 
and Statistical Manual of Mental Disorders, 4th Ed.) 
diagnosis for PTSD was not met.  The Veteran also denied 
reexperiencing any traumatic events.  Although he reported 
three avoidant symptoms of PTSD, he did not report any actual 
avoiding of internal or external trauma-related stimuli.  

Further, although he reported a loss of interest and 
motivation, this was likely accounted for by chronic 
depression rather than PTSD.  His complaints of poor sleep 
and difficulty concentration were similarly due to 
depression.  For these reasons, the VA examiner determined 
that the Veteran did not meet the sufficient criterion A, B, 
C, or D symptoms to merit a diagnosis of PTSD.  Further, the 
Veteran's medical record did not contain a diagnosis of PTSD 
at any point.  Although there was some documentation of PTSD 
symptoms, the examiner emphasized that some of the symptoms 
attributed to PTSD, such as in the Vet Center treatment 
records, were not actually PTSD diagnostic criteria.  Rather, 
the Veteran's medical history contained ample evidence 
supporting the diagnosis of bipolar disorder with hypomanic 
and depressive episodes.  

In support of his claim, the Veteran submitted numerous 
statements and he testified at a DRO hearing in September 
2005.  He described his claimed stressors, which including 
occasional mortar and rocket attacks and getting into a fight 
with another U.S. soldier.  He also testified that he enjoyed 
his time in Vietnam.  In fact, he felt like a movie star 
while there.  The Veteran's second wife also testified at the 
DRO hearing.  She indicated that the Veteran had nightmares, 
he was agitated and nervous, and he hated being in a crowd.  
With regard to a current diagnosis, the Veteran and his wife 
indicated that they were unsure if he had actually been 
diagnosed with PTSD.  A friend of the Veteran's also 
testified that he had known the Veteran for 10 years and 
believed he suffers from PTSD due to his service in Vietnam.  
He further indicated that the Veteran suffers from such 
symptoms as mood swings, recurring death wish, speech often 
illogical, obscure, and unrelated, and inability to function 
independently and appropriately.  Finally, the Veteran's 
first wife submitted an extensive statement detailing her 
relationship with the Veteran and describing his 
symptomatology during their marriage.  

When there are is of record medical evidence supporting and 
disfavoring service connection, it is the Board's duty is to 
assess the credibility and probative value of the medical 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  
Although the Board may not ignore or disregard any medical 
opinions, the Board is not obligated to accept a physician's 
opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); 
Hayes, 5 Vet. App. at 69.  In fact, the Board may favor one 
medical opinion over another if it offers an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

After review, the Board finds that the weight of the 
competent and probative medical evidence preponderates 
against a current diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 140 (VA can only reject a 
competent PTSD diagnosis on a finding that the preponderance 
of the evidence is against (1) the PTSD diagnosis, (2) the 
occurrence of the in-service stressor, or (3) the connection 
of the current condition to the in-service stressor).

When viewed in its entirety, the competent and probative 
medical evidence (i.e., that correctly informed of the facts 
of record) consistent diagnoses and treatment for bipolar 
disorder with alternating episodes of depression and 
hypomania.  He has inconsistently and intermittently reported 
symptoms of PTSD.  Moreover, he underwent a specific and 
extensive PTSD evaluation in July 2004, which resulted in an 
assessment that the testing results were "clearly negative 
[for] support of a diagnosis of PTSD."   

Most critically, the June 2009 VA examiner found that the 
Veteran does not currently meet the criteria for a PTSD 
diagnosis.  The June 2009 VA examiner's opinion is the most 
probative medical evidence of record with regard to this 
issue.  The examiner's opinion is especially probative 
because he thoroughly reviewed the medical records and the 
Veteran's assertions.  In fact, the examiner cited numerous, 
specific medical records from the claims file showing that 
the Veteran was consistently treated for symptoms of bipolar 
disorder.  Although the VA examiner incorrectly noted that 
the Veteran was not at any point diagnosed with PTSD, the 
examiner correctly pointed out that the record showed 
occasional complaints of PTSD symptoms.  This shows that the 
VA examiner was adequately informed of the relevant medical 
history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 
303-304 (2008).  

Furthermore, the examiner unequivocally articulated his 
opinion that the Veteran does not meet the DSM-IV criteria 
for a PTSD diagnosis.  In support of this opinion, the 
examiner reasoned that although the Veteran endorsed some 
symptoms of PTSD, he did meet all the criteria.  In fact, the 
VA examiner separately addressed and explained why the 
Veteran did not satisfy each DSM-IV PTSD criterion.  The VA 
examiner reasoned that the evidence supported a current 
diagnosis of bipolar disorder, but not PTSD.   



In short, the Board finds that the VA examiner's opinion 
carries significant probative weight, because it was informed 
by review of the medical history, it was fully articulated, 
and it was based on sound reasoning.  See Nieves-Rodriquez, 
22 Vet. App. at 304.  

While a VA therapist in December 1996 treated the Veteran for 
PTSD, the VA therapist's opinion is afforded little probative 
value, because the therapist did not discuss her rationale 
for the PTSD diagnosis.  See Nieves-Rodriquez, 22 Vet. App. 
at 304.  Further, the therapist simply noted the Veteran's 
report of a history of Vet Center PTSD treatment, which 
involved the Veteran "deal[ing] with his feeling about going 
to war and subsequent reaction he suffered on returning."  

As shown, however, these Vet Center progress notes do not 
actually provide a diagnosis of PTSD; rather, they note 
diagnoses of sub-clinical or sub-diagnostic PTSD.  Because 
the VA therapist did not provide a reasoned analysis in 
support of her diagnosis, which appears to be based on an 
unsupported factual basis, her December 1996 PTSD diagnosis 
is afforded little probative weight.  See Nieves-Rodriquez, 
22 Vet. App. at 304; see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (A mere transcription of lay history, unenhanced 
by any additional medical comment by the transcriber, does 
not become competent medical evidence merely because the 
transcriber is a medical professional).  

Similarly, to the extent a private (non-VA) psychiatrist 
completed a psychiatric review technique in June 1996 in 
connection with the Veteran's application for SSA benefits, 
the psychiatrist appears to have based this diagnosis upon a 
very cursory review of 1995 and 1996 medical records.  
Moreover, he did not provide an explanation in support of the 
PTSD diagnosis.  See id.  

As noted, a VA psychiatrist diagnosed the Veteran with PTSD 
in July 2004.  The VA psychiatrist, however, appears to have 
been inaccurately informed of the Veteran's relevant medical 
history.  Specifically and critically, he did not mention or 
account for the Veteran's history of treatment for bipolar 
disorder.  In fact, in reviewing the Veteran's psychiatric 
history, he indicated that the pertinent history consisted 
only of PTSD.  In light of the remaining medical evidence 
showing extensive treatment for bipolar disorder, the VA 
psychiatrist's failure to account for this treatment sharply 
reduces the probative value of his opinion.  See id., see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).   

In addition, the VA psychiatrist's preliminary evaluation was 
followed by a VA psychologist's administration of testing 
that resulted in a finding that there was "clearly negative 
. . . support of a diagnosis of PTSD."  The VA psychiatrist 
(who had diagnosed PTSD) noted in an addendum that he 
concurred in the VA psychologist's assessment that the 
Veteran's reported stressors were inconsistent with his MOS 
and that the Veteran appeared to be over-elaborating his 
combat involvement.  In light of these inconsistent 
indications, the probative value of the VA psychiatrist's 
July 2004 PTSD diagnosis is further reduced.  See id.   

The Veteran's treating VA therapist authored a discharge 
summary in July 2004.  To the extent she noted a diagnosis of 
PTSD, this is merely a reiteration of the VA psychiatrist's 
July 2004 diagnosis and was clearly not intended to be a 
definitive diagnosis of PTSD.  

Finally, to the extent the evidence includes diagnoses of 
"rule out," sub-diagnostic, and sub-clinical PTSD, such 
diagnoses are not sufficient to support a claim of service 
connection.  See Cohen, 10 Vet. App. at 140 (the provisions 
of 38 C.F.R. § 3.304(f) require a clear and unequivocal 
diagnosis of PTSD by a mental health professional).  

The Board has also carefully considered the lay assertions of 
record, including the testimony of the Veteran, his wife and 
a friend, at the September 2005 DRO hearing.  These 
statements are probative evidence regarding the Veteran's 
symptomology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) ("[a] layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms").  The 
lay statements, however, are not competent medical evidence, 
because the Veteran, his wife, and his friend are not shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis.  Although the Veteran's friend 
testified that he spent 35 years in the insurance business, 
he indicated that he was not a trained health care 
professional.  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Accordingly, the lay evidence 
does not constitute medical evidence and lacks probative 
value in regard to the question of a current diagnosis.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Espiritu, 2 Vet. App. at 494-95.

In short, the Board finds that the weight of the competent 
medical evidence preponderates against a current diagnosis of 
PTSD.  Moreover, the medical evidence diagnosing PTSD does 
not provide a link to any of the Veteran's claimed stressors.  
In the absence of a PTSD diagnosis linked to the Veteran's 
claim stressors, his claim of service connection for PTSD 
must be denied.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 140.  

Furthermore, without a diagnosis of PTSD, there exists no 
reasonable basis for further development, including that 
addressing corroboration of the Veteran's claimed combat with 
the enemy and/or stressors. 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible evidence that a claimed in-service stressor 
occurred- which is an essential element for establishing 
service connection for PTSD-that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


